Citation Nr: 0924547	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 
20 percent for degenerative disk disease of the lumbar spine.  

2.  Entitlement to an initial rating greater than 10 percent 
for neurogenic claudication of the left lower extremity.

3.  Entitlement to an initial rating greater than 10 percent 
for neurogenic claudication of the right lower extremity.

4.  Entitlement to a separate compensable rating for erectile 
dysfunction associated with degenerative disc disease, lumbar 
spine.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to September 
1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In March 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development..    

The Board notes that the Veteran submitted additional 
evidence to the Board in March 2009.  In an April 2009 
statement, the Veteran waived RO jurisdiction over this 
evidence. 


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disk 
disease, lumbar spine, is manifested by subjective complaints 
of pain and objective findings of limitation of motion but 
not forward flexion limited to 30 degrees or less, ankylosis, 
or incapacitating episodes of at least four weeks over the 
past 12 months.  

2.  From December 10, 2003, the Veteran's service-connected 
neurogenic claudication of the left lower extremity does not 
result in more than moderate incomplete paralysis of the 
sciatic nerve.  

3.  From December 10, 2003, the Veteran's service-connected 
neurogenic claudication of the right lower extremity does not 
result in more than moderate incomplete paralysis of the 
sciatic nerve.  

4.  The Veteran's erectile dysfunction is proximately due to 
his service-connected degenerative disc disease of the lumbar 
spine.
  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for service-connected degenerative disk disease, 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including  §§ 4.7, 4.71a, 
Diagnostic Codes (DC's) 5235 to 5243 (2008).

2.  From December 10, 2003, the criteria for an initial 
20 percent rating, and no higher, for service-connected 
neurogenic claudication of the left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.124a, DC 8520 (2008).

3.  From December 10, 2003, the criteria for an initial 20 
percent rating, and no higher, for service-connected 
neurogenic claudication of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.124a, DC 8520 (2008).

4.  The criteria for a separate compensable rating for 
erectile dysfunction, as secondary to the service-connected 
degenerative disc disease, lumbar spine, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 3.310, 3.321, 
Part 4, including § 4.7, DC 7522 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claims for neurogenic 
claudication of the bilateral lower extremities are 
"downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In December 2003 and April 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete these claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  
The appeal for higher initial ratings for neurogenic 
claudication of the bilateral lower extremities originates, 
however, from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable to 
the Veteran's higher initial rating claims for neurogenic 
claudication of the bilateral lower extremities.

With respect to the Veteran's increased rating claim for 
degenerative disc disease, lumbar spine, as noted above, in 
letters issued in December 2003 and April 2008, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence showing that his service-connected 
degenerative disc disease, lumbar spine ("low back 
disability") had worsened.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The VCAA notice letters issued to the Veteran and his service 
representative in this appeal correctly requested evidence 
showing that his service-connected low back disability had 
increased in severity, properly identified the sources of 
such evidence, and also invited the Veteran to submit 
statements from other individuals who could describe from 
their knowledge and personal observations how his service-
connected low back disability had worsened.  Although the 
VCAA notice letters did not indicate that the Veteran also 
could submit evidence showing the effect that worsening of 
this disability had on his employment and daily life, the 
Board finds that failure to satisfy the duty to notify in 
that regard is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Because the Veteran's 
increased rating claim for a low back disability is being 
denied in this decision, the Board finds that any failure to 
notify and/or develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Further, the Veteran and his 
service representative have demonstrated actual knowledge of 
the VCAA's requirements by submitting additional evidence in 
support of the Veteran's increased rating claim for a low 
back disability.  The Veteran also has not demonstrated any 
prejudice with regard to the content of the notices provided 
to him.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's increased rating claim for degenerative disc 
disease, lumbar spine, is being denied, and because the 
Veteran's higher initial rating claims for neurogenic 
claudication of the bilateral lower extremities are being 
granted in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for neurogenic claudication of the 
bilateral lower extremities, and because the Veteran's higher 
initial rating claims are being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with 
the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for a low back 
disability.  The evidence also supports assigning higher 
initial ratings for the Veteran's service-connected 
neurogenic claudication of the bilateral lower extremities.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the April 
2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.   

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
also has been provided with VA examinations which address the 
current nature and severity of his service-connected 
disabilities.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA. 



Analysis

The Veteran contends that his service-connected low back 
disability and his service-connected neurogenic claudication 
of the bilateral lower extremities all are more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

With respect to the Veteran's higher initial rating claims 
for neurogenic claudication of the bilateral lower 
extremities, where the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative Disk Disease, Lumbar Spine

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative disk disease 
of the lumbar spine warrants a higher disability rating.  The 
general rating formula for diseases and injuries of the spine 
provides for the disability ratings under DC's 5235 to 5243, 
unless the disability rated under DC 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, for diseases and injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A June 2003 VA treatment record indicated that the Veteran 
reported worsening pain and weakness in the legs.  The 
Veteran was also using a cane.  There was decreased sharp 
touch right lower leg.  It was also noted that movement of 
the cervical spine caused pain to shoot down both arms.  The 
impression was progressive upper and lower back pain.  Follow 
up records showed a long-standing history of progressive 
weakness, pain, tingling, numbness, pins and needles, 
paresthesias and sensory deficits in the arms and legs as 
well as urinary/fecal urge incontinence and erectile 
dysfunction.  It was noted that he could not walk more than a 
few hundred yards without significant leg weakness that 
nearly caused him to fall over.  

Importantly, a January 2004 VA neurology note indicated that 
there was spastic tone in the right greater than left leg.  
He had 8-9 beat clonus at the right ankle, one beat on the 
left.  Reflexes were brisk without crossed adduction at the 
knees.  He made frequent errors when testing small joint 
proprioception on the right leg and occasional errors on the 
left.  There appeared to be more loss of pinprick and 
temperature sensation on the left side, but this was more 
patchy.  The Veteran's gait was antalgic.  He had 5/5 
strength in the left and 4/5 strength in the right.  There 
was normal bulk and tone throughout.  He had diminished 
proprioception in the right leg and diminished 
pinprick/temperature in the left foot.  

The Board notes that VA treatment records also documented 
neck pain with associated tingling, shooting pain and 
weakness in the upper extremities.  The records indicated 
that the Veteran had cervical myelopathy and likely cervical 
radiculopathy.  

In support of his claim, the Veteran submitted private 
treatment record entries from November 2002 and December 2006 
from Dr. P.T.  The 2002 record noted that the Veteran 
reported bilateral thoracic pain into his arms and fingers.  
He also had pain bilaterally into his legs and feet.  
Examination revealed deep tendon reflexes 2+ and equal.  Leg 
strength bilaterally was 4/5 with flexors being weakened.  He 
had tenderness to palpation across the lower back 
particularly on the L5-S1 region on the right.  He had some 
restriction on flexion in the lumbar spine as well as right 
rotation.  The 2006 record showed that the Veteran reported 
using a cane.  He reported that his pain level had increased 
and he was in agony.  Examination revealed restriction in his 
range of motion, all centering in the thoracolumbar spine and 
some with radiation into the left lumbosacral area.  

Social Security Administration (SSA) records showed that the 
Veteran was receiving disability benefits as of December 31, 
2003 due to disorder of the back (discogenic and 
degenerative) and a secondary diagnosis of diabetes mellitus.  
The records included a December 2005 private examination.  
The Veteran reported constant back pain.  Walking, standing 
and sitting for a long time as well as bending down made back 
pain worse. The Veteran also stated that sometimes his knees 
gave out and it felt like pins ad needles in both feet.  On 
neurological examination, power was normal in all 
extremities.  Sensory functions were intact with normal pain 
vibration and position sensation.  Deep tendon reflexes were 
normal and touch sensation was normal in both feet.  The 
Veteran had normal range of joint movements.  There was no 
evidence of deformity, joint effusion, tenderness or muscle 
atrophy.  Spinal movement was 15 percent.  Straight leg 
raising was negative.  The Veteran could bend down and pick 
up a pencil from the floor.  There was no evidence of back 
muscle atrophy noted and there was normal hip and knee 
movements bilaterally.  The examiner indicated that pins and 
needles in both feet could be questionable diabetic 
neuropathy.  A contemporaneous December 2005 private x-ray 
gave an impression of degenerative change; and sclerotic area 
above the right L3 pedicle likely related to degenerative 
change.  The remaining medical records associated with the 
SSA records were duplicate copies of VA treatment records.  
  
The Veteran was afforded a VA examination in March 2004.  The 
claims file was not available for review.  However, the 
examiner reviewed the Veteran's medical records.  The 
examiner noted a history of chronic low back pain and 
cervical myelopathy or multiple degenerative changes with 
impingement C3-4 and cord compression at C5-6.  The Veteran 
reported that he currently had chronic low back pain, which 
had gotten worse.  He experienced numbness and tingling , 
which were now constantly affecting both lower extremities, 
with worse pain in the right leg and more parathesias in the 
left.  He stated that he had chronic recurrent muscle spasms 
in the right leg, urinary and bowel incontinence with 
sneezing and erectile dysfunction.  The examiner noted the 
November 2003 CT myelogram of the cervical spine and MRI of 
the lumbar spine.  

On physical examination, the Veteran's gait was stiff with a 
straight back.  He had difficulty toe walking, less so with 
heel walking.  He had two lipomas on the back.  Radial, 
popliteal, posterior, tibial and dorsalis pedis pulses were 
all palpable and equal.  There was good spinal alignment with 
some straightening of the lumbar lordotic curve and 
paraspinal muscle spasm in that region, made more prominent 
with forward flexion.  Forward lumbar flexion was 80+ 
degrees.  Pain and point tenderness was elicited at L1-5, 
including paraspinal muscles while flexed at an 80 degree 
angel.  Hyperextension of the upper torso elicited pain in 
the lumbar region.  Knee raises while upright were to 30 
degrees on the right, and 40 degrees on the left.  On 
neurological examination, tone in the lower extremities was 
normal.  In general, strength was 5/5 bilaterally.  On 
sensory examination, there were deficits to light touch 
medially in both lower extremities from the thighs to the 
knees with the left being worse than the right including 
total loss of sensation, including vibration from the knees 
to the toes on the left.  Proprioception was also lost in the 
left foot.  Deep tendon reflexes were 2+ in the lower 
extremities.  

The VA examiner found that the finding of lumbar stenosis 
represented the consequence of chronic degenerative changes 
and recurrent trauma and was as likely as not related to 
previous service-connected injuries.  The VA examiner noted 
that neurosurgeons at the VA also found cord compression at 
C5-6 with probable cervical radiculopathies, causing neck 
pain with numbness, weakness and pain in both arms.  This 
examiner determined that the Veteran's sphincter disturbances 
and erectile dysfunction and signs and symptoms in his lower 
limbs were probably due to a combination of non-service 
connected related cervical myelopathy and service related 
lumbar stenosis with radiculopathies and may or may not be 
improved with surgeries  

The Veteran was afforded another VA examination in June 2004.  
The claims file was reviewed.  The Veteran reported that his 
low back pain and associated symptoms with the lower 
extremities worsened over time and he found it difficult to 
work.  He quit in 2000 because he could not perform even the 
minimal demands of the job.  He had not sought care for his 
symptoms until late 2003 when he developed bowel and bladder 
urgency.  He reported that he currently had persistent pain 
and stiffness in the lumbar region.  The pain was dull and 
achy, occasionally sharp in character and ranged from 
moderate to severe five to nine out of 10 in intensity.  The 
pain intermittently radiated down the posterolateral aspect 
of the left leg approximately three to four times a week.  
The Veteran stated that he had persistent numbness and 
tingling involving the left leg.  However, he did not have 
radicular pain involving the right leg, but stated that the 
numbness and tingling also involved the right leg to a lesser 
degree.  He reported persistent weakness involving both legs, 
which was intensified by walking, and also aggravated the 
numbness and tingling in both legs.  His legs gave out on him 
after walking any longer than 100 to 200 yards.  He used a 
cane for gait support.  The Veteran experienced severe pain 
approximately one a week lasting about two hours.  He had not 
had any incapacitating episodes in the last two years.  
However, physical exertion, especially walking, and prolonged 
standing worsened the pain.  He was still able to perform 
most of his activities of daily living without help.  The 
Veteran managed his pain with medications.  He reported that 
he developed bowel and bladder urgency beginning last year.  
He also indicated that he had erectile dysfunction since 
2001.  Finally, he stated that he developed neck pain and 
stiffness with numbness and weakness in the upper extremities 
a few years ago, which was found to be cervical spondylosis 
with associated myelopathy.  The Veteran currently worked as 
an independent consultant for 15 hours a week.  He did not 
drive.  There were no other associated neurologic symptoms.  

On neurologic examination, tone increased in the bilateral 
lower extremities, spastic in right greater than left.  Bulk 
was normal and strength was 5/5.  Sustained clonus was noted 
in the right lower extremity with reflexes 4.  Unsustained 
clonus was present in the left lower extremity with reflexes 
3+.  On sensory examination, the Veteran reported impairment 
of light-touch, pinprick, temperature, proprioceptive and 
vibratory sensations involving the whole left lower extremity 
up to just below the groin.  The sensory loss did not follow 
any specific dermatomal distribution, no distal to proximal 
gradient, etc.  There was no sensory level on the back, even 
though clear sensory deficits in the upper right lower 
extremity.  Gait was antalgic.  The Veteran did not attempt 
toe or heel walk. Tandem walk was achieved with difficulty.  
On examination of the lumbosacral spine, mild loss of lumbar 
lordosis was noted.  The Veteran reported tenderness in the 
upper lumbar spine.  There was mild associated paravertebral 
spasm.  Flexion was 90 degrees, extension was 20 degrees, 
lateral bending and rotational movements were normal without 
pain.  Straight-leg raising was negative.  The impression was 
degenerative disk disease involving the lumbar spine with 
associated central spinal canal stenosis with symptoms of 
intermittent neurogenic claudications and chronic low back 
pain with stiffness; and cervical spondylotic myelopathy with 
associated compressive radiculopathy.  The VA examiner opined 
that the Veteran's bowel, bladder and sexual symptoms were 
confusing.  The Veteran reported urinary incontinence, but no 
bowel incontinence.  The Veteran had normal rectal tone and 
his superficial reflexes were well preserved.  The VA 
examiner was not able to reliably associate these symptoms to 
the above-mentioned cervical or lumbar pathologies.  

Another VA examination of the spine was done in September 
2006.  It was noted that the Veteran used a cane as an 
assistive device for walking.  There was no history of any 
incapacitating episodes for the last 12 months.  The Veteran 
reported dull and aching low back pain that was six to nine 
out of ten on a pain scale.  The pain radiated down the 
lateral aspect of  both legs, the left more than right.  
There was also associated pins and needs in the lower legs 
down to the toes.  The pain was aggravated by walking, 
standing, bending and lifting.  He described flare-up 
occurring at least three to four times a month lasting for a 
few days and resulting in moderate functional impairment.  He 
complained of stress incontinence and erectile dysfunction.  
The Veteran had stiffness of the low back associated with 
numbness and weakness of the legs and also hands.  The 
Veteran reported that he was retired due to neck condition.  
He was unable to do prolonged walking but he was able to do 
activities of daily living.  He did require assistance 
getting in and out of the bath tub and he only drove a short 
distance.  He did participate in household chores.  The 
Veteran gave a history of neck pain since 2001.  The examiner 
noted that the Veteran had cord compression at C5-6 with 
multiple level degenerative joint disease.  

On physical examination, the Veteran presented with an 
antalgic gait.  The Veteran was not able to toe and heel 
walk, but he presented with a normal posture on standing and 
walking.  Range of motion was 80 degrees flexion.  Although 
unclear, it appears that after repetitive motion, there was 
mild limitation in the range of motion in that the Veteran 
was able to flex to 75 degrees with pain at 60 degrees.  
Extension was 27 degrees with no pain; left lateral flexion 
was 30 degrees with pain after repetitive motion at 20 
degrees; and right lateral flexion was 30 degrees with no 
pain.  There was mild reversed lordosis and paravertebral 
spasm with mild tenderness in the lumbar spine.  The joint 
function was not additionally limited by weakness, 
fatigability or lack of endurance.  There was no evidence of 
kyphosis or scoliosis.  

Neurological examination presented mild decreased sensation 
in the left lower extremity with no specific dermatomal 
distribution.  Motor examination was normal and strength was 
5/5 in the lower extremities.  Muscle tone was increased in 
the lower extremities.  Deep tendon reflexes were +3.  There 
was no clonus and a negative Lasegue sing.  

The VA examiner noted that x-ray of the lumbar spine showed 
minimal osteophytes in the lumbar vertebral bodies with some 
narrowing of the intravertebral space at L5-S1.  A previous 
November 2003 MRI showed multilevel degenerative changes 
worse at L1-L2 level with disc protrusion and facet 
hypertrophy combining to narrow the central spinal canal and 
thecal sac fairly severely leaving only a small amount of 
cerebral spinal fluid spaces around the nerve root of the 
cauda equine approaching the cauda equine block.  The 
diagnosis was degenerative disc disease of the lumbar spine 
with associated central spinal canal stenosis with 
intermittent neurogenic claudication.  The VA examiner 
concluded that the Veteran had chronic low back pain with 
stiffness.  The joint function and the range of motion was 
additionally limited by pain by 20 degrees.  There was no 
evidence of weakness, fatigability, or lack of endurance 
after repetitive motion.  The Veteran appeared to have a 
congenital narrowed center spinal canal and he suffered from 
a degenerative process that affected the entire spine.  At 
present, he had intermittent neurogenic claudications 
consistent with numbness, pins and needles of the lower 
extremities and subjective left leg weakness more than right 
leg.  

The Veteran was afforded another VA examination in October 
2008.  The claims folder and electronic medical records were 
reviewed.  The Veteran complained of back pain and spasms.  
He had a lot of trouble getting to sleep and woke up 
occasionally due to his back.  He used a cane for short 
distances.  He could walk maybe 20 to 30 yards with the cane.  
When out of the house, he used a wheelchair.  He did not 
drive.  The Veteran described a lot of weakness in his legs 
with walking and progressive fatigue after 20 to 30 yards.  
He occasionally used a back brace.  He no longer did any 
outdoor activities and only minimal activities around the 
house.  He was working part time out of his house for about 
12 to 16 hours per week.  He could sit for a about 30 to 40 
minutes and then he had to either stand up or lie down.  He 
could stand maybe 20 minutes.  The Veteran reported that he 
could not tell where his feet were without looking at them.  
He was very unsteady on his feet even with the use of a cane.  
Since changing his medication, the Veteran no longer had 
bowel or bladder incontinence.  He stated that he had 
erectile dysfunction since 2001.  He described no particular 
activities that aggravated his back.  His biggest complaint 
was numbness, tingling, weakness and spasms in his legs.  He 
had not had a full time job since 2002.  The examiner noted 
the November 2003 MRI of the lumbar spine.  

On examination, deep tendon reflexes were 2+ bilaterally at 
the knees and 1+ at the ankles.  There was some increased 
tone in the lower extremities.  There was no clonus.  Motor 
functions wee 5/5 in the lower extremities.  The Veteran was 
very unsteady and walked with an antalgic gait.  He was 
unable to heel toe walk without holding the wall and then 
could only take a couple of steps before his hamstrings and 
quadriceps started to spasm. He had muscle vesiculation when 
he goes to stand.  He had decreased vibratory sensation 
throughout the lower extremities, but sensations were intact 
throughout.  He had good distal pulses.  He had normal lumbar 
lordosis.  He had a right sided posterior scar from a lumbar 
cyst excision.  The scar was depressed, healed, nontender and 
did not adhere to underlying tissue.  There was no evidence 
of spasms.  The Veteran did have tenderness to palpation in 
the L4-5 area in the midline.  Straight leg raising was 
positive bilaterally at 65 degrees both sitting and supine.  
Range of motion was 60 degrees flexion with pain at endpoint; 
30 degrees extension; and 30 degrees left and right rotation 
as well as left lateral bending.  There was no pain, fatigue 
or incoordination with repetitive motion.  There was some 
weakness and fatigability in his legs with standing and 
walking was very difficult.  He had significant difficult 
getting in or out of a chair in that he would have muscle 
spasms and vesiculations in the quads and hamstrings of both 
legs.  

New October 2008 x-rays showed five non ribbing vertebrae; 
preservation of the heights of the lumbar vertebrae; and 
decreased disc space height at L5, S1 and T12, L1 vertebral 
disc spaces.  Alignment impingement was normal.  There was no 
anterior subluxation on flexion and extension views.  There 
were osteophytes involving all the lumbar vertebrae.  After 
reviewing the films, the examiner observed that the Veteran 
had significant disc space narrowing at L1-2 and L5, S1 and 
to a much lesser extent T12, L1.  

The impression was spondylosis of the lumbar spine.  The VA 
examiner opined that it was really hard to sort how much of 
the leg weakness, fatigue and spasms were coming from the 
lumbar versus the cervical spine and the fact that he did 
have myelomalacia, but the Veteran had not had surgery for 
it.  The Veteran had not had recent studies of his neck or 
his back.  The November 2003 MRI showed significant central 
stenosis at L1-2 and mild central and foraminal stenosis at 
L4-5.  Since the cuada equine and the cuada end at the L1-2 
level, it was possible that some of the leg weakness and 
spasms were coming from the lumbar spine.  However, the 
examiner continued that it was more likely due to 
myelomalacia in the cervical spine because he was having 
progressive weakness in his legs and the inability to 
ambulate no more than 20 yards at a time.  He no longer had 
any evidence of bowel or bladder incontinence.  He now had 
trouble with constipation.  He had persistent erectile 
dysfunction since 2001, which was more than likely associated 
with his lumbar compression at L1-2 and/or myelomalacia of 
the cervical spine.  The VA examiner concluded that he would 
rate the lumbar spine at moderate to moderately severe.  He 
noted that he spent a fair amount of time discussing his 
condition with the Veteran and his wife.  The examiner went 
on to indicate that it might be that once the Veteran got his 
cervical spine decompressed, some of his lower extremity 
weakness might improve.    

In December 2008, the Veteran's representative filed a 
statement indicating that the most recent VA examination was 
insufficient for rating purposes because it only lasted about 
10 minutes; no x-rays, repetitive testing, stress testing or 
neurological evaluations were done.  Further, it was noted 
that the examination was confined to the lower back only.  
Contrary to the representative's assertions, the October 2008 
VA examination report included a contemporaneous x-ray and 
the examiner noted the November 2003 MRI.  Further, 
repetitive testing was completed and it was noted that there 
was no pain, fatigue or incoordination with repetitive 
motion.  The VA examiner observed that the Veteran was very 
unsteady, walked with an antalgic gait and used a wheelchair 
when leaving his home.  He also performed sensation testing.  
The VA examiner clearly reported the effect the Veteran's 
service-connected low back disability had on his daily 
activities.  It appears that the VA examiner spent time 
discussing the Veteran's condition with him and his wife.  
The Board also notes that the October 2008 VA examination 
covered not only the Veteran's low back but also his lower 
extremities.  Service connection is not in effect for the 
Veteran's cervical spine or any associated disabilities.  A 
review of the claims file shows that the Veteran has never 
filed a claim for service connection for his cervical spine 
or any associated disabilities.  Thus, a thorough examination 
of these disabilities is not needed or relevant to the issues 
on appeal.  In summary, given that the VA examiners were 
"informed of the relevant facts" concerning the Veteran's 
service-connected disabilities and because the October 2008 
VA examination report, in particular, sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the October 2008 VA examination, as well as 
the prior VA examinations, to be competent medical evidence 
for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (finding that competent medical evidence 
exists when an examiner is "informed of the relevant 
facts").

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 20 percent 
for the Veteran's service-connected degenerative disc 
disease, lumbar spine, under the general rating formula.  
There has been no objective finding of forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine to warrant a 40 
percent rating.  The most restrictive range of motion was 
documented at the September 2006 VA examination which found 
that forward flexion was limited additionally to 
approximately 55 degrees due to pain.  The Board observes 
that private treatment records submitted by the Veteran 
showed restricted flexion; however, the Veteran's flexion was 
not noted in degrees for rating purposes.   The most recent 
VA examination found flexion to 60 degrees with pain at 
endpoint.  

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca.  Nevertheless, a higher disability 
rating is not warranted under these provisions because there 
is no persuasive evidence of additional functional loss due 
to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  In fact, the October 2008 
VA examination found no additional limitation following 
repetitive use or during flare-up.  As discussed above, even 
considering pain, joint function and range of motion was not 
limited to more than approximately 55 degrees as documented 
at the September 2006 VA examination.    

The Board also has considered whether a higher disability 
rating could be assigned for the Veteran's service-connected 
degenerative disc disease, lumbar spine, under DC 5243 for 
intervertebral disc syndrome (IVDS).  There has been no 
medical evidence showing that the Veteran has been prescribed 
bed rest due to incapacitating episodes of IVDS having a 
total of at least four weeks during the past 12 months to 
warrant a 40 percent rating.  The June 2004 VA examination 
stated that the Veteran had not had any incapacitating 
episodes of IVDS in the prior two years.  Further, the 
September 2006 VA examination also indicated that there was 
no history of any incapacitating episodes of IVDS.  The most 
recent VA examination was silent with respect to any findings 
of incapacitating episodes of IVDS.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, with the exception of the Veteran's bilateral 
lower extremity neurogenic claudication and erectile 
dysfunction (which are discussed in more detail below), there 
has been no objective finding of any other neurological 
abnormalities associated with the Veteran's low back 
disability.  The Board recognizes that the Veteran has 
complained that his upper extremity weakness is associated 
with his service-connected degenerative disc disease, lumbar 
spine.  VA treatment records and VA examinations clearly 
showed, however, that the Veteran's bilateral upper extremity 
problems are associated with his non-service-connected 
cervical spine disability.  Moreover, although the Veteran 
has complained of bladder and bowel incontinence, he reported 
that he no longer had these problems at the most recent VA 
examination in October 2008.  Thus, with the exception of the 
Veteran's bilateral lower extremity neurogenic claudication 
and erectile dysfunction, the Board finds that a separate 
compensable rating for neurological symptoms is not warranted 
and the Veteran's manifested symptoms associated with his 
service-connected low back disability are contemplated 
adequately in the 20 percent rating currently assigned. 



Neurogenic Claudication, Bilateral Lower Extremities

The Veteran's service-connected neurogenic claudication of 
left and right lower extremities is evaluated under DC 8520 
for paralysis of the sciatic nerve.  

Under DC 8520, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is assigned for moderate incomplete paralysis.  A 
40 percent rating is assigned for moderately severe 
incomplete paralysis.  A 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy.  A 
maximum 80 percent rating is assigned for complete paralysis 
of the sciatic nerve where the foot dangles and drops, no 
active movement is possible of muscles below the knee, and 
knee flexion is weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, DC 8520.  

Under the provisions of 38 C.F.R. § 4.124a, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.

Initially, the Board recognizes that it is precluded from 
differentiating between symptomatology attributed to a non- 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Thus, although 
the most recent VA examiner appeared to indicate that the 
Veteran's leg weakness and spasms were more likely due to 
myelomalacia in the cervical spine, he also stated that it 
was possible that some of the leg weakness and spasms were 
coming from the lumbar spine.  Thus, as the symptoms overlap 
and are not clearly evident, the Veteran's lower extremity 
disabilities will not be differentiated for purposes of this 
decision.

The Board finds that the preponderance of the evidence 
supports assigning a 20 percent rating for the Veteran's 
service-connected neurogenic claudication of the bilateral 
lower extremities based on moderate incomplete paralysis in 
each leg.  The medical evidence of record documented 
weakness, pain, tingling, numbness, pins and needles, 
paresthesias and sensory deficits in the legs.  It also was 
noted that the Veteran used a cane and a wheelchair when out 
of the house.  Thus, based on this symptomatology, the Board 
finds that a 20 percent rating is warranted for each of the 
Veteran's lower extremities.  As the Veteran's disability 
picture for his bilateral lower extremities has been 
consistent throughout the appeal period, the Board concludes 
that the higher 20 percent rating should be effective 
December 10, 2003 (the date of claim).  
 
The Board also finds that disability ratings greater than 20 
percent for neurogenic claudication of the left and right 
extremities are not warranted, however.  There is no 
competent medical evidence of moderately severe incomplete 
paralysis to warrant a rating in excess of 20 percent for 
each of the lower extremities.  While there is evidence of 
leg weakness and sensory deficit, there has been no finding 
of paralysis or muscle atrophy to warrant a rating higher 
than 20 percent.  Moreover, the Veteran's bilateral lower 
extremity strength was 5/5 at all VA examinations conducted 
during the pendency of this appeal.  The September 2006 VA 
examination stated that the Veteran's disability caused 
moderate functional impairment during flare-ups.  Moderate 
disability warrants, at best, a 20 percent rating under 
DC 8520 for moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, DC 8520.

Erectile Dysfunction

The Board recognizes that the October 2008 VA examination 
determined that it was at least as likely as not that the 
Veteran's ongoing erectile dysfunction was associated with 
the Veteran's service-connected low back disability.  Thus, 
when resolving all benefit of the doubt in favor of the 
Veteran, the Board finds that a separate compensable rating 
for erectile dysfunction as secondary to the Veteran's 
service-connected low back disability is warranted. 

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  The evidence of record does not 
present, however, such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that his service-connected low back 
disability and service-connected neurogenic claudication of 
the bilateral lower extremities have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent 
for degenerative disk disease of the lumbar spine is denied.  

Entitlement to an initial 20 percent rating, and no higher, 
for neurogenic claudication of the left lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial 20 percent rating, and no higher, 
for neurogenic claudication of the right lower extremity is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a separate compensable rating for erectile 
dysfunction associated with degenerative disc disease, lumbar 
spine, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


